DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2 are rejected under 35 U.S.C. 102(a0(2) as being anticipated by Chng et al. (US 2022/0116517).
	Regarding claim 1, Chng discloses a vehicle sensor attachment structure in which a camera and a LIDAR configured to detect an external environment around a vehicle are attached to the vehicle (i.e., figs. 2A-2E, paragraph 0031,0036,0039,0040,0062) the vehicle sensor attachment structure comprising a sensor unit in which the camera and the LIDAR are provided in an integrated manner (i.e., mount unit figs. 2A-2E, paragraph 0062), the sensor unit being attached to a front face or a rear face of a vehicle body of the vehicle (i.e., figs. 2a-2e, paragraph 0062,0116).
	Regarding claim 2, Chng discloses the vehicle sensor attachment structure according to claim 1, wherein the sensor unit is attached to the vehicle body of the vehicle via a bracket provided as a
separate body from the vehicle body (i.e., figs. 2a-2e, paragraph 0116).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chng et al. (US 2022/0116517) in view of Toth et al. (US 2021/0201054). 
	Regarding claim 3, Chng teach the vehicle sensor attachment structure according to claim 1, sensor unit attached to the vehicle, as discussed in claim 1 above.
	Chng does not explicitly teach, the sensor unit attached to the front face of the vehicle body is placed above a front bumper of the vehicle but below an exposed portion of a front windshield of the vehicle in a height direction of the vehicle body, or the sensor unit attached to the rear face of the vehicle body is placed above a rear bumper of the vehicle but below an exposed portion of a rear windshield of the vehicle in the height direction of the vehicle body.
	However, Chng teaches attaching the sensor unit to the vehicle, and further in (e.g., paragraphs 0064,0116) teaches mounting brackets, or other mounting structures that enable the camera/sensor module/unit to be mounted at a desired location, or any location depending on the application, which makes the claimed limitation obvious to one ordinary skill in the art. for further clarification;
	Toth in the same field of endeavor (e.g., figs. 6a-7a, paragraphs 0003,0034,0038,0082,
0094,0098) teaches sensor unit can be located at various places along the vehicle, such as front or rear bumper.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the above teaching for attaching the sensor unit to the desired location, as claimed.
	Regarding claim 4, the combination of Chng and Toth teach the vehicle sensor attachment structure according to claim 3, wherein the sensor unit attached to the front face of the vehicle body is placed closer to the vehicle body side than a front end of the front bumper, or the sensor unit attached to the rear face of the vehicle body is placed closer to the vehicle body side than a rear end of the rear bumper (e.g., paragraphs 0064,0116 of Chng, mounting brackets, or other mounting structures that enable the camera/sensor module/unit to be mounted at a desired location, or any location depending on the application) and/or (e.g., paragraphs 0082,0094 of Toth) teaches integrated sensor assemblies including multiple different sensors (e.g., lidar, camera, radar, etc.) can be located at various places along the vehicle.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the above teaching for attaching the sensor unit to the desired location, as claimed.
Conclusion
8.	The prior art made of record, Toth et al. (US 2021/0201054), also Jones et al. (US 2022/0075057) also covers claim 1 under anticipation.
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can
normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482